DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined. Claims 1-11, 18, and 20 are rejected. Claims 12-17 and 19 are objected to. This is the first Office action on the merits.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 8-10, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (U.S. Patent No. 8,370,280).

comprising: one or more processors; and one or more computer-readable media having stored thereon computer- executable instructions that are structured such that, when executed by the one or more processors, cause the computer system to perform a method for providing custom machine learning models to client computer systems, the method comprising: accessing a plurality of machine learning models, by disclosing a data center having one or more servers where the servers execute computer programs that implement model implementations, an implementation selector, and model executors [column 6, lines 10-15, 38-42; figure 2]. The model executors use the implementation selector to select model implementations to execute on various factors [column 6, lines 40-42]. Various independent predictive models are combined. 
Lin teaches accessing client-specific data for each of a plurality of client computer systems, by disclosing receiving a feature vector from a client [column 8, lines 23-25].
Lin teaches for each of at least some of the plurality of client computer systems, performing the following: using the corresponding client-specific data for the corresponding client computer system to determine which subset of the plurality of machine learning models is applicable to the corresponding client computer system, the subset comprising multiple of the plurality of machine learning models, by disclosing that the collection of servers in the data center communicate with one or more clients through one or more networks [column 6, lines 10-15] to provide predictive modeling results to a client by selecting a subset of one or more predictive models from a set of predictive models based on identified types of features included in the received feature vector and one or more performance indicators associated with the predictive models [column 8, lines 36-41]. 
Lin teaches aggregating the determined subset of the plurality of machine learning models to generate an aggregated subset of machine learning models that is customized to the corresponding client computer system, by disclosing that the feature vector can be processed using the selected subset of predictive models to provide a plurality of outputs [column 9, lines 22-39] and a final output [column 9, lines 40-60]. 

5-2.	Regarding claim 2, Lin teaches all the limitations of claim 1, wherein: each of the client computer systems is configured to operate in at least one programming environment, by disclosing that the client devices contain a computer program written in any form of programming language, including compiled or interpreted languages, declarative or procedural languages, and deployed in any form, including as a stand-alone program or as a module, component, subroutine, object, or other unit suitable for use in a computing environment [column 11, lines 22-38].
Lin teaches for a particular client computer system that operates in a particular programming environment, the aggregating of the determined subset of the plurality of machine learning models comprises: aggregating the determined subset of the plurality of machine learning models at a machine learning service provider system; and sending the aggregated customized machine learning model to the particular client computer system, by disclosing that the feature vector can be processed by the data center using the selected subset of predictive models to provide a plurality of outputs [column 6, lines 38-42; column 9, lines 22-39] and a final output can be generated based on the plurality of outputs by the selected subset of predictive models [column 9, lines 40-60].

5-3.	Regarding claim 3, Lin teaches all the limitations of claim 1, wherein each of the client computer systems is configured to operate in at least one programming environment, by disclosing that the client devices contain a computer program written in any form of programming language, including compiled or interpreted languages, declarative or procedural languages, and deployed in any form, including as a stand-alone program or as a module, component, subroutine, object, or other unit suitable for use in a computing environment [column 11, lines 22-38].
for at least one client computer system that operates in a particular programming environment, the aggregating of the determined subset of the plurality of machine learning models comprise: aggregating the determined subset of the plurality of machine learning models at a machine learning service provider system; accessing the particular client computer system; operating the aggregated subset of the machine learning models at the machine learning service provider system; and providing a result of the operation of the aggregated subset of the machine learning models to the particular client computer system, by disclosing that the feature vector can be processed by the data center using the selected subset of predictive models to provide a plurality of outputs [column 6, lines 38-42; column 9, lines 22-39] and a final output can be generated based on the plurality of outputs by the selected subset of predictive models [column 9, lines 40-60].

5-4.	Regarding claim 4, Lin teaches all the limitations of claim 2, the particular client computer system being a first particular client computer system, wherein for a second particular client computer system, the aggregating of the determined subset of the plurality of machine learning models comprises: sending the determined subset of plurality of machine learning models to the second particular client computer system; and aggregating the determined subset of the plurality of machine learning models on the second particular client computer system, by disclosing the feature vector can be processed using the selected subset of predictive models to provide a plurality of outputs [column 6, lines 38-42; column 9, lines 22-39] and a final output can be generated based on the plurality of outputs by the selected subset of predictive models [column 9, lines 40-60]. Embodiments can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g. an application server, or that includes a front-end component, e.g., a client computer, or any combination of one or more such back-end, middleware, or front-end components [column 12, lines 25-40]. Further, features described in the context of separate [column 12, lines 52-67] and the separation of various system components can be integrated together in a single software product or packaged into multiple software products [column 13, lines 1-13]. Thus, the subset of predictive models may be sent to the client for processing to generate the final output.

5-5.	Regarding claim 5, Lin teaches all the limitations of claim 1, wherein for a particular client computer system, the aggregating of the determined subset of the plurality of machine learning models comprises: sending the determined subset of plurality of machine learning models to the particular client computer system; and aggregating the determined subset of the plurality of machine learning models on the particular client computer system, by disclosing the feature vector can be processed using the selected subset of predictive models to provide a plurality of outputs [column 6, lines 38-42; column 9, lines 22-39] and a final output can be generated based on the plurality of outputs by the selected subset of predictive models [column 9, lines 40-60]. Embodiments can be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g. an application server, or that includes a front-end component, e.g., a client computer, or any combination of one or more such back-end, middleware, or front-end components [column 12, lines 25-40]. Further, features described in the context of separate embodiments can be implemented in combination in a single embodiment [column 12, lines 52-67] and the separation of various system components can be integrated together in a single software product or packaged into multiple software products [column 13, lines 1-13]. Thus, the subset of predictive models may be sent to the client for processing to generate the final output.

5-6.	Regarding claim 8, Lin teaches all the limitations of claim 1, wherein for a particular client computer system, the using of the corresponding client-specific data for the corresponding client computer system to determine which subset of the plurality of machine learning models is applicable to the corresponding client computer system comprises: determining an application type of an application that the client system is working on; and filtering the plurality of machine learning models based on the determined application type to determine which subset of the plurality of machine learning models is applicable to the datatype of the client-specific data, by disclosing that one or more attributes or properties describing the feature vector can be identified, including the type of each feature included in the feature vector, and used to select the subset of one or more predictive models [column 8, lines 23-41].

5-7.	Regarding claim 9, Lin teaches all the limitations of claim 8, wherein the client-specific data is selected from the group consisting of programming language, application type, compiler, package reference, component reference, software developer's kit (SDK), by disclosing that the type of each feature includes data type, such as binary, string, real value, etc. [column 8, lines 30-32].

5-8.	Regarding claim 10, Lin teaches all the limitations of claim 1, wherein for a particular client computer system, the using of the corresponding client-specific data for the corresponding client computer system to determine which subset of the plurality of machine learning models is applicable to the corresponding client computer system comprises: determining a datatype of the client-specific data; and filtering the plurality of machine learning models based on the determined datatype of the client-specific data to determine which subset of the plurality of machine learning models is applicable to the datatype of the client-specific data, by disclosing that one or more attributes or properties describing the feature vector can be identified, including the type of each feature included in the feature vector, and used to select the subset of one or more predictive models [column 8, lines 23-41].

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. Patent No. 8,370,280) in view of Mann et al (U.S. Patent No. 8,473,431).

7-1.	Regarding claim 6, Lin teaches all the limitations of claim 1. Lin does not expressly teach wherein for a particular client computer system, the using of the corresponding client-specific data for the corresponding client computer system to determine which subset of the plurality of machine learning models is applicable to the corresponding client computer system comprises: for each of at least some of the plurality of machine learning models: determining whether the particular client computer system has permission to access the corresponding machine learning model; and if the particular client computer system has the permission, including the permitted corresponding machine learning model in the subset of the plurality of machine learning models. Mann discloses requiring permission for a client computing system to access a trained predictive model [column 2, line 62 to column 3, line 3; column 4, lines 29-36]. This would prevent unauthorized use of such models. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to require permissions for accessing predictive models, as taught by Mann. This would prevent unauthorized use of such models.

7-2.	Regarding claim 7, Lin-Mann teach all the limitations of claim 6, wherein whether the particular client computer has permission to access a corresponding machine learning model is determined by a second client system, by disclosing that the client entity that provided the training data for the model grants which users have permission to access the model [column 2, line 62 to column 3, line 3; column 4, lines 29-36].

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (U.S. Patent No. 8,370,280) in view of Chacko et al (U.S. Patent No. 10,235,141).

8-1.	Regarding claim 11, Lin teaches all the limitations of claim 10. Lin does not expressly teach wherein the determined datatype is computer programming source code. Chacko discloses use of a reference model on source code to provide suggestions in real time [column 4, line 33 to column 5, line 2]. This would provide improved predictive results to programmers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Lin on feature vectors involving programming source code, as taught by Chacko. This would provide improved predictive results to programmers.

Allowable Subject Matter
9.	Claims 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	A close prior art Lin does not teach wherein for the particular client computer system, the using of the corresponding client-specific data for the corresponding client computer system to determine which subset of the plurality of machine learning models is applicable to the corresponding client computer system comprises: compiling the computer programming source code; building a semantic model based on the compiled computer programming code; analyzing the semantic model to obtain a set of data features; and determining which subset of the plurality of machine learning models is
applicable to the corresponding client computer system based on the set of data
features generated.

Conclusion
ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178